Hope v Bartlett, Pontiff, Stewart & Rhodes, P.C. (2022 NY Slip Op 02709)





Hope v Bartlett, Pontiff, Stewart & Rhodes, P.C.


2022 NY Slip Op 02709


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


378 CA 21-01333

[*1]VALERIE HOPE, PLAINTIFF-APPELLANT,
vBARTLETT, PONTIFF, STEWART & RHODES, P.C., AND JOHN D. WRIGHT, ESQ., AS PRINCIPAL OF BARTLETT, PONTIFF, STEWART & RHODES, P.C., COUNSEL OF BARTLETT, PONTIFF, STEWART & RHODES, P.C., AND INDIVIDUALLY, DEFENDANTS-RESPONDENTS. 


VALERIE HOPE, PLAINTIFF-APPELLANT PRO SE.
BARTLETT, PONTIFF, STEWART & RHODES, P.C., GLENS FALLS (MALCOLM B. O'HARA OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Warren County (Robert J. Muller, J.), entered July 17, 2020. The order, among other things, granted the motion of defendants to dismiss the complaint and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court